SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1355
KA 11-00225
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

NATHANIEL L. WILLIAMS, DEFENDANT-APPELLANT.


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered January 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted burglary in the second degree
(Penal Law §§ 110.00, 140.25 [2]). We reject defendant’s contention
that County Court abused its discretion in denying his motion to
withdraw the plea. Defendant was not entitled to withdraw his plea
based upon his misapprehension of the quality of the People’s case
(see People v Jones, 44 NY2d 76, 81, cert denied 439 US 846; People v
Gumpton, 81 AD3d 1441, lv denied 17 NY3d 795). In addition,
defendant’s assertion of innocence and his contention that he was
coerced into pleading guilty are belied by his statements at the plea
proceeding (see People v Garner, 86 AD3d 955). “Even assuming,
arguendo, that the motion to withdraw the plea preserved for our
review defendant’s challenge to the factual sufficiency of the plea
allocution, we conclude that [such challenge] is without merit”
(People v Conde, 34 AD3d 1347, 1347-1348). Finally, we reject
defendant’s further contention that the court erred in failing to
conduct an evidentiary hearing with respect to his motion to withdraw
the plea, inasmuch as “[t]he court afforded defendant the requisite
‘reasonable opportunity to present his contentions’ in support of that
motion” (People v Strasser, 83 AD3d 1411, 1411).



Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court